Citation Nr: 0910887	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-16 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a right knee disorder, 
claimed as residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.K.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 until 
September 1967.  He was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Fargo, North 
Dakota.  In September 2007, the Veteran testified before the 
undersigned Veterans Law Judge at a personal hearing at the 
Fargo, North Dakota RO. A copy of the transcript of that 
hearing has been associated with the record.


FINDINGS OF FACT

1. The evidence establishes that the Veteran engaged in 
combat with the enemy.  

2.  Treatment for a right knee disorder is not shown in 
service or for many years thereafter, and the competent 
medical evidence does not causally relate a current right 
knee disorder to active service.  


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and 
of the division of responsibilities between VA and a claimant 
in developing an appeal.  Moreover, the letter informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b). 

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and a March 2007 VA examination that 
specifically addressed the etiology of the claimed right knee 
disability.  Moreover, the Veteran's statements in support of 
the claim are of record, including testimony provided at a 
September 2007 before the undersigned.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also, Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See, 
38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. §§ 3.303, 3.304.

Regulations provide that certain chronic diseases, including 
arthritis (degenerative joint disease), will be considered to 
have been incurred in or aggravated by service even though 
there is no evidence of such disease during the period of 
service. See 38 C.F.R. §§ 3.307, 3.309.  In order for the 
presumption to apply, the evidence must indicate that the 
arthritis became manifest to a compensable (10 percent) 
degree within one year of separation from service.  See, 38 
C.F.R. § 3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The nexus between service and the current disability 
can be satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See, Voerth v. 
West, 13 Vet. App. 117 (1999).

Analysis

In the present case, the Veteran claims to have injured his 
right knee during combat in Vietnam.  Specifically, he stated 
during a September 2007 hearing before the Board that while 
stationed with the 1/28th, First Division an incoming 
ordinance exploded near him resulting in shrapnel wounds to 
his knee.  He stated that he was treated by a medic on-site 
but that he never received hospital treatment for his leg 
while in Vietnam.

In evaluating the claim, the Veteran's service treatment 
records have been reviewed.  Such records do not reflect 
treatment for the claimed injury during service and no injury 
was noted to have been incurred in the Veteran's separation 
examination in July 1967.

Although service treatment records do not reflect treatment 
for any right knee injury, where evidence of record 
demonstrates that the Veteran engaged in combat with the 
enemy in-service incurrence of the claimed injury can be 
established by his own statements, provided that the claimed 
injury is consistent with the circumstances, conditions, or 
hardships of the Veteran's service, and provided that the 
contentions are not rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b).  

In the present case, the DD Form 214 indicates that the 
Veteran was awarded the Combat Infantryman Badge and on the 
basis of this decoration, combat status is established here.  
Thus, the Veteran's statements that his right knee was 
injured in an explosion are accepted as fact.  However, 
38 U.S.C.A. § 1154(b) does not itself establish service 
connection for a combat Veteran.  Rather, it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A Veteran must still 
generally establish his claim by competent evidence tending 
to show a current disability and a nexus between that 
disability and those service events. See, Gregory v. Brown, 8 
Vet. App. 563, 567 (1996); Kessel v. West, 13 Vet. App. 9 
(1999).  In the present case, these additional elements of a 
service connection claim have not been satisfied, as will be 
discussed below.

Despite the concession that in-service right knee injury 
occurred, the service
treatment records themselves reflect no complaints or 
treatment for right knee problems.  Moreover, his separation 
examination indicated normal objective findings.

Following separation from active service, the record does not 
demonstrate any complaints or findings referable to the right 
leg until October 2004, 37 years after service, at which time  
private medical records indicate acute swelling and 
tenderness of the right calf but normal findings in the right 
knee.  In this regard, the Board notes that the amount of 
time that elapsed since military service can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The private physician also noted the 
Veteran had shrapnel in the right knee and that that may have 
shifted and caused some inflammation.

The Board notes that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In 
this manner, continuity of symptomatology may be established 
through the Veteran's own statements.  Moreover, the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, the continued existence of shrapnel in 
the right knee is not a matter capable of lay observation.  
However, his general complaints of right knee problems are 
readily observable and, as such, his statements in this 
regard constitute competent evidence.  The Board must now 
consider the credibility of such evidence.  Again, the 
Veteran's separation examination showed objectively normal 
findings.  Moreover, the post-service record fails to 
demonstrate any treatment for right knee problems until 2004, 
several decades after separation from active service.  In 
light of these factors, the Veteran's current statements to 
the effect that he has experienced continuous right knee 
symptomatology since active service, while competent, are not 
deemed to be credible.  Therefore, the absence of documented 
treatment is found to be more probative than the Veteran's 
competent statements.  Accordingly, continuity of 
symptomatology is not established by either the competent 
evidence or the Veteran's own statements.  

It is additionally noted that no competent evidence causally 
relates a current right knee disorder to active service.  In 
so finding, the Board acknowledges that the records from the 
private physician in October 2004 mention investigation of 
the Veteran's leg using ultrasound imaging equipment and also 
that he "has shrapnel in that knee."  However, the 
physician did not explicitly relate any current findings to 
active service, and, to the extent the finding of shrapnel 
was based solely on the Veteran's reported history, it lacks 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The 
Board notes that the private physician did not indicate any 
objective findings of shrapnel in the knee.  The overall 
weight of the evidence is against a finding of current 
shrapnel residuals.  Indeed, x-ray studies taken in 
conjunction with a VA examination conducted in March 2007 did 
not reveal the presence of shrapnel.  Moreover, although the 
VA examination showed nontender, nonkeloidal and nonadherent 
scars in the right anterior knee region, the examiner did not 
relate them to any shrapnel injury in service.

Further regarding the etiology of a current right knee 
disorder, the March 2007 VA examiner stated that he could not 
determine whether the Veteran was suffering from residuals 
resulting from a shrapnel injury without resorting to 
speculation.  No other competent medical evidence indicates 
that a current right knee disorder is causally related to 
active service.  Moreover, as the question of etiology goes 
beyond lay observation and requires complex medical 
knowledge, the Veteran's own statements in this regard are 
not competent evidence and cannot support a grant of service 
connection here.  Jandreau, 492 F.3d 1372.  

Finally, as noted earlier, certain chronic diseases, 
including degenerative joint disease can be presumed to have 
been incurred in or aggravated by service even though there 
is no evidence of such disease during the period of service, 
if the disease was manifest to a compensable degree within 
one year of separation.  See, 38 C.F.R. §§ 3.307, 3.309.  
However, in the present case there is no evidence of any 
manifestation of right knee degenerative joint disease within 
the applicable time period, and the presumption does not 
attach.

In conclusion, there is no support for a grant of service 
connection for a right knee disorder, claimed as residuals of 
a right knee injury.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable. See, 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


